Citation Nr: 0734248	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  04-10 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from May 1976 to 
October 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for a 
left knee disability.  

In June 2005, the case was remanded for further evidentiary 
development.  It has now been returned to the Board for 
appellate review.  


FINDINGS OF FACT

The most probative medical evidence shows that the veteran's 
currently diagnosed left knee disability is not related to 
disease or injury in service.  


CONCLUSION OF LAW

A left knee disability was not incurred in, or aggravated by, 
active military service and arthritis may not be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim:  
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

In a July 2002 letter, issued prior to the decision on 
appeal, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any further evidence she had that pertained 
to the claim.  The case was last readjudicated in October 
2005.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service private 
treatment records, VA examination reports, and the veteran's 
own statements.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  She was an active participant in 
the claims process and she responded to VA's requests for 
information.  There is no additional notice that should be 
provided 
and there has been a complete review of all the evidence 
without prejudice to the veteran.  As such, there is no 
indication that there is any prejudice to the veteran by the 
order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the claim for service connection, any question as 
to an appropriate evaluation or effective date to be assigned 
is rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999). 

The veteran contends that she is entitled to service 
connection for a left knee disability.  However, after 
careful consideration of all procurable and assembled data, 
the Board finds that service connection for this disability 
is not warranted because the evidence does not establish that 
the veteran's current left knee disability began in or is 
otherwise related to her active military service.  

The veteran's service medical records show that she was seen 
for complaints of a swollen and tender left knee in June 
1976.  It was noted that the symptoms had been present for 48 
hours and there was no history of trauma or infection.  She 
denied a history of sexual contacts or history of gonorrhea.  
She also denied any previous problems with the knee.  
Clinical evaluation revealed septic arthritis of the left 
knee.  She underwent incision and drainage of the left knee 
with placement of suction-drainage tubes.  The final 
assessment was acute septic arthritis of the left knee 
secondary to Neisseria Species.  Post-operatively, she did 
well and there were no surgical complications.  Upon periodic 
examination in November 1979, the veteran checked that she 
did not have a "trick" or "locked" knee.  Her history of 
"water on the knee" was noted, however, clinical evaluation 
revealed no sequelae.  

There are no treatment records pertaining to the veteran's 
left knee until September 2001.  Private treatment records 
for the period from October 2000 to April 2002 show that she 
suffered a sprain of her medial collateral ligament in 
September 2001.  She was advised to apply ice for the first 
48 hours.  A private orthopedic consultation in October 2001 
noted that x-rays of the left knee showed normal bony 
structure and that joint spaces were well-maintained.  The 
assessment was osteoarthritis of the knee.  A magnetic 
resonance imaging study was recommended, but she did not 
undergo the test.  

At a VA examination in August 2002, the veteran gave a 
history of an injury to her knee during basic training.  She 
stated that she stood up and felt a pop in her knee.  The 
next day, she had a large effusion in the knee.  She had 
surgery on the knee, although she was not able to recall the 
type of surgery.  The examiner noted that the scars were 
suggestive of an early attempt at arthroscopic debridement.  
She reported continued complaints of left knee pain since 
that time.  The assessment was left knee degenerative joint 
disease status post meniscal tear with at least partial 
meniscectomy done in 1977 while in the Army.  

At a subsequent VA examination in July 2005, the examiner 
noted that the veteran's claims file and service medical 
records were available and reviewed.  After a review of the 
file and a thorough clinical evaluation, the examiner 
concluded that it was less likely that the veteran's current 
left knee disability was causally related to the knee 
infection in service.  He explained that the nature of the 
treatment in service as well as the lack of any complications 
or trauma supported his opinion that the current condition 
was not related to her military service.  

In weighing the opinions of record, the Board finds the July 
2005 opinion to be more probative because it was based on a 
full review of the veteran's claims file and clinical 
reports, including the service medical records.  
Additionally, the examiner provided a thorough explanation 
for his opinion.  See Winsett, Bloom, supra.  In contrast, 
the VA examiner in August 2002 did not review the veteran's 
claims file and his opinion was based solely on the veteran's 
reported history of the in-service incident.  However, the 
veteran's recollection of that incident is not consistent 
with the clinical reports contained in her service medical 
records.  Consequently, the August 2002 opinion is of little 
probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995); LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber is 
a medical professional).  

Moreover, the medical evidence fails to show that the veteran 
suffered from chronic arthritis of the left knee within one 
year after her discharge from service, and continuity of 
symptomatology has not been sufficiently demonstrated.  The 
septic arthritis for which she was treated in service was 
acute in nature and resolved.  In fact, the earliest 
documentation showing the veteran was seen for complaints of 
left knee pain after her discharge from service is dated in 
2001, more than 20 years after her release from active duty.  
Therefore, service connection is also not warranted on a 
presumptive basis or on the basis of chronicity.  In this 
regard, the Board observes that a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or disease was incurred in service, which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000).  Here, the lack of clinical evidence reflecting 
treatment pertaining to the left knee until 2001, when 
considered in conjunction with the fact that the veteran's 
service medical records reflect that her left knee problems 
resolved and that she sustained an intercurrent injury to her 
left knee are against her claim for service connection.  

While the veteran contends that her current left knee 
disability is related to her period of active military 
service, her statements do not constitute competent evidence 
of a medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  In this regard, she is competent to 
identify the presence of symptoms that may be associated with 
a left knee disability, i.e., pain, etc.  However, she is not 
competent to relate any currently diagnosed disability to her 
military service.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a left knee disability is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


